 
Exhibit 10.2



EXECUTION FORM
 
AMENDMENT NO. 1 TO LEASE
 
THIS AMENDMENT NO. 1 TO LEASE (this “Agreement”) is dated and effective as of
December 21, 2005, by and between VALLEY DRUG COMPANY, an Ohio corporation with
its principal place of business in New Castle, Pennsylvania (“Tenant”), and
BECAN DEVELOPMENT LLC, a Pennsylvania limited liability company (“Landlord”).
 
WHEREAS, Tenant and Landlord are parties to a Commercial Lease dated January 1,
2004 (the “Lease”), with respect to Tenant’s distribution facility located at
209 Green Ridge Road, New Castle, Pennsylvania (the “Facility”); and
 
WHEREAS, Tenant and Landlord have agreed to certain modifications to the Lease
to become effective upon the execution and delivery of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties agree
as follows:
 
1. Amendments to Lease. The parties agree that, effective as of the date hereof,
the Lease shall be amended as follows:
 
(a) Section 2 of the Lease is hereby amended and restated as follows:
 
“2. PREMISES. Landlord hereby leases to Tenant and Tenant leases from Landlord
upon all of the conditions set forth herein, that certain real property situated
at 209 Green Ridge Road, New Castle, PA, 16105, and described as a 45,000 square
foot building as described in Exhibit “A” attached hereto and made a part
hereof. Said real property, including the land, all improvements thereon and all
fixtures purchased and installed thereon by Landlord, is herein called the
“Property”“.
 
(b) Section 3.1 of the Lease is hereby amended and restated as follows:
 
“3.1 Initial Term; Renewal Terms. The initial term hereof shall be for five (5)
years commencing on December 21, 2005 (the “Initial Term”), unless terminated
sooner pursuant to any provision hereof. The Tenant shall have the right to
extend the term of this Lease for two (2) consecutive five-year renewal terms
(collectively, the “Renewal Term”) by sending written notice of its election to
renew to Landlord not later than six (6) months prior to the end of the then
existing term of the Lease.”
 
(c) The following new Section 48 is hereby added to the Lease:
 
“48. Purchase Option. The Tenant shall have the option, exercisable at any time
on or after December 21, 2008, to purchase the Property from the Landlord. The
Tenant shall exercise the purchase option by sending written notice of its
election to purchase to Landlord. The notice of election to purchase shall
specify a closing date for the purchase and sale which closing date shall be not
less than sixty (60) nor more than ninety (90) days from the date of the notice
of purchase. The purchase price shall be the “fair market value” of the Property
determined as set forth below. The purchase price shall be paid in full in
immediately available funds at closing. The closing shall be conducted, and all
closing adjustments shall be made in accordance with, the local customs for
commercial real estate transactions in New Castle, Pennsylvania.
 

--------------------------------------------------------------------------------


 
The “fair market value” of the Property shall be determined as follows: Within
ten (10) days of the exercise of the purchase option by Tenant, each of Landlord
and Tenant shall engage, at its own expense, a licensed independent appraiser
experienced in commercial real estate appraisals. Such appraisers shall conduct
appraisals of the Property to be completed within thirty (30) days of their
engagement. Upon receipt of the appraisals, the Landlord and Tenant shall share
with one another the appraisal reports. In the event the fair market value of
the Property as determined by Landlord’s and Tenant’s independent appraisers
does not vary by more than ten percent (10%) of the lower of the appraised fair
market values, the fair market value for purposes of this Lease shall be the
average of the two appraised values. In the event the fair market value of the
Property as determined by Landlord’s and Tenant’s independent appraisers varies
by more than ten percent (10%) of the lower of the appraised fair market values,
then both appraisals shall be disregarded and the two independent appraisers
shall appoint a third independent appraiser to determine the appraised fair
market value of the Property. The fair market value as determined by the third
appraiser shall be binding upon Landlord and Tenant. The expenses of the third
appraiser shall be borne equally by Landlord and Tenant.”
 
(d) The following new Section 49 is hereby added to the Lease:
 
“49. Right of First Refusal. Tenant shall have a right of first refusal to
purchase the Property upon the terms and subject to the conditions set forth
herein. In the event that Landlord receives a bona fide offer from a third-party
(the “Buyer Party”) to purchase the Property, and prior to its acceptance of any
such bona fide offer, the Landlord shall promptly (but in any event within five
(5) business days) notify Tenant in writing of such offer, including but not
limited to: (i) the amount and the form of consideration proposed to be paid by
the Buyer Party for the Property, (ii) the proposed closing date for such
purchase and sale of the Property, and (iii) any material conditions to the
closing of the purchase and sale of the Property (the “Sale Notice”). Within ten
(10) business days from receipt of the Sale Notice, Tenant shall inform Landlord
in writing of its desire to purchase the Property on terms and conditions
identical to those offered by the Buyer Party and described in the Sale Notice
(the “Purchase Notice”). In the event that Tenant delivers a Purchase Notice to
Landlord within the ten-day period, Landlord shall be obligated to sell the
Property to the Tenant upon the terms and subject to the conditions described in
the Sale Notice, and Landlord shall promptly decline the offer from the Buyer
Party. Notwithstanding the foregoing, nothing herein is intended to or shall
prohibit a transfer of membership interests between the members of Landlord
without first offering such membership interests to Tenant.
 
-2-

--------------------------------------------------------------------------------




In the event that Tenant fails to deliver a Purchase Notice within such ten-day
period, or in the event Tenant sooner notifies Landlord in writing that it does
not desire to purchase the Property on the terms set forth in the Sale Notice,
Landlord may proceed without further restriction to sell the Property to the
Buyer Party on the terms and conditions set forth in the Sale Notice; provided,
that such Buyer Party shall purchase the Property subject to this Lease, which
shall remain in full force and effect in accordance with the terms hereof,
except that the purchase option granted to Tenant by Landlord pursuant to
Section 48 and the right of first refusal granted to Tenant by Landlord in this
Section 49 shall automatically be extinguished and terminated.”


2. Consent to Assignment. Landlord hereby acknowledges that Tenant is party to a
certain Asset Purchase Agreement, dated as of the date hereof, with Rochester
Drug Cooperative, Inc., a New York corporation (“RDC”), for the sale of certain
of Tenant’s assets to RDC (the “Purchase Agreement”). Landlord further
acknowledges that following the closing of the transactions contemplated by the
Purchase Agreement, Tenant shall sublease the Facility to RDC on the same terms
and conditions as are set forth in the Lease (as amended hereby) so that RDC may
conduct certain business operations from the Facility. Landlord further
acknowledges that it is the intention of Tenant and RDC that, upon the
satisfaction of certain conditions set forth in the Purchase Agreement, Tenant
shall assign the Lease (as amended hereby) to RDC, and RDC shall assume the
Lease from Tenant, and the sublease of the Facility shall then be terminated
(the “Lease Assignment”). Landlord consents to the sublease and the Lease
Assignment, and in furtherance thereof Landlord hereby covenants and agrees to
use best efforts to obtain, within sixty (60) days from the date hereof, the
written consent of The Pennsylvania Industrial Development Authority (or any
successor thereto, “PIDA”) and National City Bank (the “Bank”) to the Lease
Assignment and this Agreement. Tenant shall cooperate with Landlord and use its
own reasonable efforts to assist Landlord in obtaining the necessary consents
from PIDA and the Bank.
 
3. No Other Changes. Except as expressly provided in this Agreement, the Lease
shall remain in full force and effect.
 
4. Binding Effect. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned or assignable by
either of the parties hereto without the prior written consent of the other
party (except as contemplated by the Lease Assignment). Any assignment in
violation of this Agreement shall be null and void.
 
5. Governing Law; Counterparts. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to its principles of conflict or choice of law.
This instrument may be executed in two or more counterparts, including by way of
facsimile, each of which shall be deemed an original, but all of which together
shall constitute the same instrument.
 
[THE NEXT PAGE IS THE SIGNATURE PAGE]
 
-3-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Amendment No. 1 to Lease to be duly executed and delivered on their
behalf by their duly authorized representatives as of the day and date first
above written.
 

        TENANT:       VALLEY DRUG COMPANY  
   
   
    By:   /s/ Edgardo A. Mercadante  

--------------------------------------------------------------------------------

Name: Edgardo A. Mercadante   Title: President & CEO




        LANDLORD:       BECAN DEVELOPMENT LLC  
   
   
    By:   /s/ Philip Laird  

--------------------------------------------------------------------------------

Name: Philip Laird   Title: 



 

--------------------------------------------------------------------------------

